Citation Nr: 0335648	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-14 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for osteoarthritis of the right knee.





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from September 1944 
to March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
osteoarthritis of the right knee, effective December 28, 
1995, and granted service connection for instability of the 
right knee, effective November 28, 1995.  


REMAND

The veteran's July 2001 notice of disagreement referred only 
to the effective date assigned for "osteoarthritis" of the 
right knee.  However, in the veteran's substantive appeal, he 
discussed the effective date for the grant of service 
connection for his knee in general, not just for 
osteoarthritis.  Thus, the veteran's statements show that he 
intended to appeal the effective date assigned for his 
instability of the knee, as well as the effective date 
assigned for his osteoarthritis of the knee.  For this 
reason, further development is necessary, taking into account 
the effective date of Novemebr 28, 1995, which has been 
assigned for the instability of the knee, and the effective 
date of December 28, 1995, which has been assigned for the 
osteoarthritis of the knee.

The Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is a 
liberalizing law.  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice as required 
under these provisions.  This should be accomplished prior to 
a final decision.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must re-adjudicate the 
veteran's claim for an earlier effective 
date, taking into account both the 
effective date of November 28, 1995, 
assigned for the instability of the right 
knee, and the effective date of December 
28, 1995, assigned for the osteoarthritis 
of the right knee.

2.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act are properly applied in 
the development of the claims.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






